Name: 77/215/EEC: Commission Decision of 3 March 1977 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-03-15

 Avis juridique important|31977D021577/215/EEC: Commission Decision of 3 March 1977 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 068 , 15/03/1977 P. 0026 - 0026++++COMMISSION DECISION OF 3 MARCH 1977 AMENDING THE ANNEX TO FIFTH COUNCIL DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 77/215/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO FIFTH COUNCIL DECISION 76/538/EEC OF 17 MAY 1976 ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 1 ) , AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS NEW ZEALAND HAS GIVEN NOTICE THAT THE COMPETENT SERVICE FOR THE ACCEPTANCE OF SEED IS THE " MINISTRY OF AGRICULTURE AND FISHERIES " ; WHEREAS THE ANNEX TO THE SAID DECISION SHOULD BE AMENDED ACCORDINGLY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE ANNEX TO DECISION 76/538/EEC , REFERENCE NUMBER 7 , COLUMN 3 THE WORDS " DEPARTMENT OF AGRICULTURE " ARE HEREBY REPLACED BY THE WORDS " MINISTRY OF AGRICULTURE AND FISHERIES " . ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 JULY 1976 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 MARCH 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 .